Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed October 11, 2022 is acknowledged.  Claims 14-15 are deleted.  Claims 1-3, 13 and 16-17 are amended.  Claims 19-23 are added. Now, Claims 1-13 and 16-23 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20220702) is/are removed.

3.	Claim rejection(s) under 35 USC 101 in the previous Office Action (Paper No. 20220702) is/are removed.

4.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20220702) is/are removed.

5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	Claims 1-2, 4, 6, 8-13 and 16-23 are rejected under 35 U.S.C. 103 as being obvious over Price (US 4 631 207) in view of Fisher (US 6 403 163).
	For Claims 1, 17 and 19-20, Price discloses an aqueous emulsified water-repellent composition comprising A) a protonated amino functional polydimethylsiloxane, B) an alkylsilane compound containing a hydrolyzable group (e.g., methyltrimethoxysilane, etc.). (col. 1, lines 5-24, col. 2, line 19 to col. 4, line 12, col. 5, lines 25-52 and Examples) The composition can further contain diethylene glycol monobutylether. (col. 4, lines 13-37 and col. 6, lines 32-53) Further, component A) can be diluted with isopropyl alcohol. (Example 1) Notably, the diethylene glycol monobutylether (i.e., butyldiglycol) and isopropyl alcohol are indeed coalescent agents as taught in Applicant’s application publication at [0119]. Component A) can be obtained by protonating the corresponding amino functional polyorganosiloxane with an acid such as hydrochloric acid, acetic acid, etc. (col. 3, lines 31-52) A suitable protonated amino functional polyorganosiloxane contains at least 0.5 percent by weight of amino nitrogen, which touches the higher end of Applicant’s nitrogen content. (col. 2, line 43 to col. 3, line 30) Thus, a prima facie case of obviousness exists. In re Malagari , 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974) (claimed invention is rendered prima facie obvious by the teachings of a prior art reference that discloses a range that touches the range recited in the claim) Price is silent on the use of a defoamer. However, Fisher teaches the use of an antifoam in an aqueous emulsified water-repellent composition comprising a protonated amino functional polyorganosiloxane and an alkoxysilane. (col. 3, lines 20-39 and col. 4, line 66 to col. 5, line 20) The motivation is to prevent/suppress the foam formation in the emulsion. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Fisher’s antifoam in Price’s composition with expected success. Especially, Fisher is in the same field of endeavor as that of Price. For Claim 2, the amount of components A) and B) (i.e., collectively component (1)) is from about 2 to about 10 wt% based on the composition. (col. 5, line 53 to col. 6, line 2) The amount of component B) is from about 5 to 50 wt% based on the weight of component A). (col. 5, lines 11-18) Therefore, the amount of component would be about 1 (0.5*2%) to about 9.5 (0.95 * 10%) wt% based on the composition. For Claim 4, the foregoing hydrochloric acid, acetic acid, etc. read on the presently claimed acid as taught in Applicant’s application publication at [0112]. A suitable composition contains 96 wt% of water. (Example 1) Price is silent on the amount of the defoamer. However, this amount would affect the extent of the suppression of foam in the aqueous emulsified water-repellent composition. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the defoamer in whatever amount through routine experimentation in order to afford an aqueous emulsified water-repellent composition with a desired antifoaming level. Especially, Applicant does not show the criticality of such an amount. For Claim 6, the composition can further contain a catalyst. (col. 6, lines 3-13) For Claim 8, Price is silent on the presently claimed additives. However, Fisher teaches the use of an organic wax and a preservative. The preservative is used for reduce/eliminate microbial activity in the water-based emulsion. (col. 6, lines 12-33) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Fisher’s wax and/or preservative in Price’s composition with expected success. Especially, Fisher is in the same field of endeavor as that of Price, supra. For Claims 9-11, Price discloses a method of preparing the composition by mixing all ingredients in any order. (col. 3, line 38 to col. 4, line 10) To this end, any specific orders of mixing the ingredients recited in the presently claimed methods are obvious variants. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) For Claims 12-13 and 16, Price discloses a method of enhancing the water repellence of bricks, textiles, etc. (Examples) For Claim 18, Price is silent on the curing temperature. However, the curing temperature would affect the curing rate. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply whatever curing temperature through routine experimentation in order to achieve a desired curing rate. Especially, Applicant does not show the criticality of such a temperature. For Claims 21-23, suitable the amino functional groups include -(CH2)3-NH2, -CH2CH(CH3)CH2-N(C2H5)2, etc. (col. 2, line 43 to col. 3, line 30)
	For the argument (Remarks, page 10, 2nd paragraph), Examiner notes that the nitrogen content of 2.5 wt% is far from 0.5 wt% in issue. To this end, Applicant failed to show the criticality of 0.5 wt%. 
	For the argument (Remarks, page 10, 3rd paragraph to page 11, 1st paragraph), Applicant appear to assert: There is no motivation to modify the teachings of prior art because Price is not analogous art (i.e., Price’s composition is useful for hydrophobizing masonry, rather than fibrous materials). Examiner disagrees.
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. (citation omitted) MPEP 2141.01(a)
	First, the alleged fibrous materials are not claimed (at least for Claim 1). This renders Applicant’s assertion of non-analogous prior art moot. Second, even if fibrous materials were claimed, Price further teaches that the composition is useful for hydrophobizing not only masonry, but also textiles (fibrous materials). (col. 5, line 53 to col. 6, line 2)
	For the argument (Remarks, page 11, 2nd paragraph), Examiner disagrees. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	The prior art indeed renders the presently claimed invention obvious, albeit the nitrogen content of 0.5 wt% is a less preferred embodiment. 
	For the argument (Remarks, page 11, last paragraph bridging to page 12, 1st paragraph), Applicant asserts that the prior art does not teach or suggest a step of adding the composition to inorganic, organic, or fiber based material. Examiner still disagrees. The prior art does teach a step of coating (i.e., adding) the composition to substrates such as masonry, fibrous materials, etc. (col. 5, line 53 to col. 6, line 2) 

8.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Price in view of Fisher as applied to Claims 1 and 6 above, and further in view of Huhn (US 4 436 856).
The difference between Price and the present invention is the requirement of i) a co-surfactant and ii) a zirconium catalyst. 
For i), Huhn teaches the use of an emulsifier based on a polyether-polysiloxane block copolymer (corresponding to Applicant’s co-surfactant) in an aqueous emulsified water-repellent composition. The motivation is to further impart hydrophobicity to impregnated substrates. (col. 2, line 8 to col. 3, line 39 and col. 4, lines 32-59) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the foregoing co-surfactant into Price’s composition with expected success.
For ii), Price further teaches the use of catalysts such as triethanolamine titanate. (col. 6, lines 3-13) To this end, Huhn teaches the equivalence and interchangeability between triethanolamine titanate and zirconium compounds as condensation catalysts in an aqueous emulsified water-repellent composition. (col. 2, line 8 to col. 4, line 22) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the zirconium compound as a condensation catalyst in Price’s composition with expected success.

9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or fairly suggest the presently claimed nitrogen content.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
November 7, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765